Citation Nr: 0907806	
Decision Date: 03/04/09    Archive Date: 03/12/09

DOCKET NO.  04-37 959A	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Whether the appeal of Rating Decision May 15, 2002, has 
lapsed.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, 
Inc.


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from September 1966 to May 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.

The Board notes that the Veteran was scheduled for a Board 
video hearing in February 2009.  The record reflects that he 
was properly notified for the hearing but failed to appear 
without explanation.  He has not requested that the hearing 
be rescheduled.  Therefore, his request for such a hearing is 
considered withdrawn.


FINDINGS OF FACT

1.  A May 15, 2002 rating decision denied the Veteran's claim 
for service connection for PTSD.  The RO mailed a statement 
of the case to the Veteran on September 12, 2003.

2.  The RO received a statement, taken as a request for an 
extension to file a substantive appeal on January 8, 2004, 
past the November 12, 2003, deadline for filing.

3.  The Veteran filed a substantive appeal on February 17, 
2004.

4.  The May 2002 rating decision that denied the Veteran's 
claim for service connection for PTSD was not timely 
appealed.

5.  The evidence received since that May 2002 rating decision 
includes evidence that is neither cumulative nor redundant, 
relates to unestablished facts necessary to substantiate the 
claim, and raises a reasonable possibility of substantiating 
the claim for service connection for PTSD.

6.  The Veteran has PTSD that is the result of an event that 
occurred in service.


CONCLUSIONS OF LAW

1.  The Veteran's substantive appeal of the May 2002 rating 
decision denying service connection for PTSD is final. 38 
U.S.C.A. § 7105 (West 2002 and Supp. 2008); 38 C.F.R. §§ 
20.200, 20.201, 20.202, 20.302, 20.303 (2008).

2.  New and material evidence has been received, and the 
claim for service connection for PTSD is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2008); 38 C.F.R. § 
3.156 (2008).

3.  PTSD was incurred in active duty. 38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 and Supp. 2008); 38 C.F.R. §§ 
3.102, 3.303, 3.304(f) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim. VA regulations for the implementation 
of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim. Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007). The requirements 
apply to all five elements of a service connection claim: (1) 
veteran status, (2) existence of a disability, (3) a 
connection between the veteran's service and the disability, 
(4) degree of disability, (5) and effective date of the 
disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). Such notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (in this case, the RO). 
Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant. Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, in a July 2004 letter, issued prior to the 
decision on appeal, the RO provided notice to the Veteran 
regarding what information and evidence is needed to 
substantiate the claim for service connection, as well as 
what information and evidence must be submitted by the 
Veteran, and what information and evidence will be obtained 
by VA.  A July 2008 letter also informed the Veteran of the 
reasons for the prior denial and the type of evidence needed 
to reopen the claim.  See Kent v. Nicholson, 20 Vet. App. 1, 
9- 10 (2006).  Furthermore, the letter advised the veteran of 
the evidence needed to establish a disability rating and 
effective date.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file include the 
Veteran's service treatment records, private treatment 
records, post-service VA treatment records, and VA 
examination reports.

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process, setting forth his theory 
of entitlement and submitting statements in support of his 
claim.  There is no additional notice that should be provided 
and there has been a complete review of all the evidence 
without prejudice to the Veteran.  Any error in the sequence 
of events or content of the notice is not shown to have 
affected the essential fairness of the adjudication or to 
cause injury to the Veteran.  See Sanders, 487 F.3d 881; see 
also Vasquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Thus, 
any such error is harmless and does not prohibit 
consideration of these matters on the merits. See Conway, 353 
F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

A.  Timeliness of the Veteran's Substantive Appeal of the May 
15, 2002 Rating Decision

It is not the factual evidence that is dispositive of the 
present appeal but rather an interpretation and application 
of statutes and regulations that require that a Substantive 
Appeal or written request for an extension of time to file a 
Substantive Appeal be filed within a specified period of 
time.  The United States Court of Appeals for Veterans Claims 
(Court) has held that where the law, and not the underlying 
facts or development of the facts, is dispositive in a 
matter, the VCAA can have no effect on the appeal.  See 
Manning v. Principi, 16 Vet. App. 534, 542 (2002); Smith v. 
Gober, 14 Vet. App. 227, 231-32 (2000) (indicating the VCAA 
has no effect on appeal limited to interpretation of law); 
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) 
(providing that the VCAA does not affect matters on appeal 
when the question is limited to statutory interpretation). 

An appeal consists of a timely filed Notice of Disagreement 
in writing and, after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal. 38 U.S.C.A. § 
7105 (West 2002 and Supp. 2008); 38 C.F.R. § 20.200 (2008).  
A Substantive Appeal must be filed within 60 days from the 
date that the agency of original jurisdiction mails the 
Statement of the Case to the claimant, or within the 
remainder of the one-year period from the date of mailing of 
the notification of the determination being appealed, 
whichever period ends later.  38 U.S.C.A. § 7105 (West 2002 
and Supp.2008); 38 C.F.R. § 20.302(b) (2008).  The date of 
mailing of the Statement of the Case will be presumed to be 
the same as the date of the Statement of the Case and the 
date of mailing of the letter of notification of the 
determination will be presumed to be the same as the date of 
that letter for purposes of determining whether an appeal has 
been timely filed. Id.

An extension of the 60-day period for filing a Substantive 
Appeal, or the 60-day period for responding to a Supplemental 
Statement of the Case when such a response is required, may 
be granted for good cause.  38 U.S.C.A. § 7105(d)(3) (West 
2002); 38 C.F.R. § 20.303 (2008).  A request for such an 
extension must be in writing and must be made prior to 
expiration of the time limit for filing the Substantive 
Appeal or the response to the Supplemental Statement of the 
Case.  Id. (Emphasis added).  The request for extension must 
be filed with the Department of Veterans Affairs office from 
which the claimant received notice of the determination being 
appealed, unless notice has been received that the applicable 
records have been transferred to another Department of 
Veterans Affairs office. Id. A denial of a request for 
extension may be appealed to the Board.  Id.

In this case, the Veteran was notified of a May 15, 2002 
denial of entitlement to service connection for PTSD by a 
letter dated May 24, 2002.  The RO received the Veteran's 
notice of disagreement on September 24, 2002.  The RO issued 
the Statement of the Case on September 12, 2003, and mailed 
notification of the issuance of the Statement of the Case to 
the Veteran on the same day.  In the notification letter the 
Veteran was advised that he must file his Substantive Appeal 
within 60 days from the date of this letter or within the 
remainder, if any, of the one-year period from the date of 
the letter notifying him of the action that he had appealed.  
Based on the foregoing facts, a timely Substantive Appeal 
should have been received by the RO within 60 days from 
September 12, 2003.  That date would have been November 11, 
2003, but it was a federal holiday, moving the date the 
Substantive Appeal needed to be filed by to November 12, 
2003.  The November 12, 2003 date, 60 days after the 
Statement of the Case, was later than one year after the date 
of mailing of the May 2002 denial to the Veteran.  

The Veteran submitted a statement to the RO on January 8, 
2004, which stated that his Substantive Appeal would be 
forthcoming.  The RO chose to regard this statement as a 
written request for an extension of the Veteran's time to 
file a Substantive Appeal.  However, this January 8, 2004 
date is nearly two months past the timely date to provide the 
Substantive Appeal.  A request for an extension in time must 
be made prior to the lapse of the time given to file the 
appeal.  The undisputed evidence indicates that the Veteran's 
Substantive Appeal was received by the RO on February 17, 
2004, more than 60 days following mailing of the September 
2003 Statement of the Case.  The law provides that if a 
claimant fails to timely file a Substantive Appeal, and fails 
to timely request an extension of time, he is statutorily 
barred from appealing the RO decision.  Roy v. Brown, 5 Vet. 
App. 554, 556 (1993).

In conclusion, the Board notes that if a claimant fails to 
complete an appeal within the required time, it is incumbent 
upon the Board to reject the application for review on 
appeal.  The requirements are stated specifically in 38 
U.S.C.A. § 7105 (West 2002) and under the provisions of 38 
U.S.C.A. § 7108 (West 2002) that if there is a failure to 
meet these requirements, "[a]n application for review on 
appeal shall not be entertained."  Furthermore, the Court, 
after acknowledging that the timeliness standards are clear 
and unambiguous, has held that in the absence of a timely 
Substantive Appeal the proper action for the Board is to 
dismiss the claim.  Roy, supra at 555-56.  In this case, the 
Veteran clearly did not timely file a Substantive Appeal or 
timely request for an extension.  Therefore, the Board lacks 
jurisdiction with respect to the claim and it must be 
dismissed.  As the appeal of the May 2002 adjudicative 
determination was not perfected because of the failure to 
timely file a Substantive Appeal, that decision became final.  
38 C.F.R. § 20.1103 (2008).


B.  New and Material Evidence

As determined above, the Veteran did not file a timely 
Substantive Appeal from the May 2002 rating decision that 
initially denied the Veteran service connection for PTSD.  
The RO then regarded the Veteran's February 2004 Substantive 
Appeal as a claim to reopen a claim of entitlement to service 
connection for PTSD.  As the May 2002 rating decision was a 
final, unappealed decision, the Veteran needed to supply new 
and material evidence to reopen his claim for service 
connection.

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of the 
decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.302, 20.1103 (2008).  If a claim of entitlement to 
service connection has been previously denied and that 
decision became final, the claim can be reopened and 
reconsidered only if new and material evidence is presented 
with respect to that claim. 38 U.S.C.A. § 5108 (West 2002); 
see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

VA must review all the evidence submitted since the last 
final rating decision in order to determine whether the claim 
may be reopened. See Hickson v. West, 12 Vet. App. 247, 251 
(1999).  For purposes of determining whether new and material 
evidence has been received to reopen a finally adjudicated 
claim, the recently submitted evidence will be presumed 
credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 
(1999) (per curium) (holding that the "presumption of 
credibility" doctrine continues to be precedent).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim. 38 C.F.R. § 3.156(a) 
(2008).

Furthermore, the Court of Appeals for the Federal Circuit has 
indicated that evidence may be considered new and material if 
it contributes "to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its ratings decision." Hodge v. West, 115 
F.3d 1356, 1363 (Fed. Cir. 1998).

As noted above, the Veteran was originally denied service 
connection for PTSD in a May 2002 rating decision which has 
been determined to be a final decision.  The Veteran was 
denied service connection because he did not have a verified 
stressor and there was no medical link to show that his PTSD 
was combat related.

The evidence that was of record at the time of the May 2002 
rating decision included:  the Veteran's service treatment 
records, service personnel records, and a VA examination from 
February 2002 which diagnosed the Veteran with features of 
PTSD.

Evidence received since the May 2002 rating decision 
included: statements from the Veteran regarding his in-
service stressors, copies of photographs from his service in 
Vietnam, VA treatment records from January 2003 to June 2008, 
a private treatment record from Dr. M. Berger from December 
2003 that diagnosed the Veteran with PTSD, a print out of a 
fellow serviceman's information from the Vietnam Memorial 
website, a statement from a fellow serviceman regarding the 
Veteran's claimed stressors, and an April 2007 VA 
examination.

In December 2003 the Veteran was given an initial psychiatric 
evaluation from Dr. M.B., where the Veteran gave a history of 
his present illness, a medical history, and where the 
physician noted the Veteran's mental status.  The history 
that the Veteran gave included statements regarding his 
service in Vietnam, and that he has flashbacks and nightmares 
of being back in Vietnam.  At the conclusion of the 
evaluation Dr. M.B. diagnosed the Veteran with PTSD.  

Prior to the November 2004 decision on appeal an attempt was 
made to verify the Veteran's stressor of having seen a fellow 
soldier killed in Vietnam.  However, that attempt used an 
incorrect spelling of the soldier's last name, and therefore, 
yielded no result.  In June 2005 the Veteran supplied a print 
out from the Vietnam Memorial wall with the soldiers name, 
death date, death location, and unit.  The U.S. Army & Joint 
Services Records Research Center (JSRRC) was able to 
determine that the Veteran and the soldier could have been in 
the same area at the time of the soldier's death.

Thus, the December 2003 evaluation by Dr. M.B. that diagnosed 
the Veteran with PTSD, and the June 2005 print out and 
subsequent JSRRC verification of the Veteran's claimed 
stressor presented evidence that related to previously 
unestablished facts, that is, a verified stressor and a link 
between the Veteran's current condition and service, and 
furnished a reasonable possibility of substantiating the 
Veteran's claim for service connection, by noting the 
possibility of a medical relationship between service and the 
Veteran's PTSD.  Therefore, the Board finds that new and 
material evidence has been presented sufficient to reopen the 
Veteran's claim for service connection. 

C.  Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned. 38 C.F.R. § 
3.303(b). Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service. 38 
C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability. See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (i.e., under the criteria of Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV)]; a link, established by medical evidence, between the 
Veteran's current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f).

If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, the Veteran's lay testimony alone may establish 
the occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f)(2008).  If, however, the Veteran did not serve in 
combat, or if the claimed stressor is not related to combat, 
there must be independent evidence to corroborate the 
Veteran's statement as to the occurrence of the claims 
stressor.  Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).  
The Veteran's testimony alone cannot establish the occurrence 
of a non-combat stressor.  See Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  Furthermore, an opinion by a medical health 
professional based on post-service examination of the Veteran 
cannot be used to establish the occurrence of a stressor.  
See Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996). 

The Board notes that the Veteran's DD 214 indicates that the 
Veteran served in Vietnam, however no awards or metals were 
noted that indicate the Veteran engaged in combat.  In 
January 2004 the Veteran completed a form giving information 
in support of his PTSD claim.  In the form he stated that he 
was shot at by Viet Cong, witnessed dead bodies in the 
streets, had mortars fired toward him, and gave the name of a 
soldier he knew who was killed in action, and whose body he 
had to later identify.  Due to a misreading of the spelling 
of the soldier's name, the RO was not immediately able to 
confirm the soldier as a casualty, or to verify that the 
Veteran was in the same vicinity as the soldier when he died.  
In June 2005 the correct spelling of the soldiers name 
allowed his information to be found on the Vietnam Memorial 
wall website.  The RO then contacted JSRRC to verify this 
claimed stressor, and the JSRRC confirmed that the Veteran 
and the soldier were in the same area of Vietnam when the 
soldier was killed.

Prior to the confirmation of a stressor, the Veteran was 
afforded a VA examination in February 2002.  At the 
examination the Veteran complained of being upset by 
fireworks, helicopters, and movies that depicted Vietnam.  
The Veteran reported a short depression after the death of 
his father.  At the conclusion of the examination the 
examiner diagnosed the Veteran with features of PTSD, and 
listed the Veteran's temporary lay-off from his job as the 
stressor.

VA treatment records contained in the claims folder show that 
the Veteran began receiving care for supportive/cognitive-
behavioral therapy in 2003.  In February 2003 the Veteran 
received a diagnosis of adjustment disorder with mixed 
emotional features/PTSD features.  A second opinion in March 
2003was adjustment disorder with mixed emotional features, 
and features of PTSD.  During a May 2003 therapy session, the 
Veteran was diagnosed with adjustment disorder with mixed 
emotional features.  At this session, the physician noted 
that the Veteran did not mention nightmares or flashbacks of 
Vietnam.  In November 2003, the diagnosis was depressive 
disorder, not otherwise specified.

In December 2003 a private physician, Dr. M.B. diagnosed the 
Veteran with PTSD after an initial psychiatric evaluation.  
In the evaluation the Veteran stated that he began having 
flashbacks and nightmares as soon as he returned from 
Vietnam.  The Veteran also admitted that he experienced an 
exaggerated startle response, poor concentration, 
hypervigilence and a temper.  

While continuing therapy at the VA hospital, the Veteran was 
provided a diagnosis of adjustment disorder with mixed 
emotional features/PTSD features from 2003 to 2008.  In 
December 2004, a physician indicated he had chronic 
depression and "mild PTSD (if any)."  Prior to giving this 
diagnosis the psychiatrist noted that the Veteran stated that 
he had flashbacks, but that he was unable to provide her with 
a clear association of his experience in Vietnam and his 
flashbacks or nightmares. 
 
In February 2005 the Veteran filed a claim for service 
connection for depressive disorder with PTSD features.

In April 2007 the Veteran was afforded another VA examination 
by a psychologist, and the Veteran was given psychometric 
tests.  It was noted that the Veteran's profile was 
consistent with having some PTSD features.  The examiner 
diagnosed the Veteran with adjustment disorder with mixed 
mood, with PTSD.  

In December 2007, a VA psychologist diagnosed the Veteran 
with adjustment disorder with mixed emotional features, and 
PTSD features, and noted that the psychosocial and 
environmental factors contributing to the disorder were work 
stress and health problems.  In June 2008, the latest 
treatment record on file, it was indicated that the Veteran 
had PTSD/panic episodes.

Initially, the Board noted that service connection is already 
in effect for an adjustment disorder secondary to diabetes 
mellitus.

The Board recognizes that there are opinions both for and 
against the claim. The Veteran has a verified in-service 
stressor, a friend and fellow soldier was killed while on 
guard duty near the Veteran, and the Veteran had to later 
identify the body.  Treating private and VA medical personnel 
essentially have agreed that the Veteran has an adjustment 
disorder, as well as features of PTSD. Notwithstanding that 
his psychiatric syptomatology may be due to health issues or 
other matters, the treatment records noted above establish 
that at least some part of his condition stems from stressors 
experienced during his service in Vietnam. Resolving the 
benefit of the doubt in the Veteran's favor, the Board finds 
that service connection for PTSD, as a component of the 
already service-connected psychiatric disorder, not a 
separate disability, is warranted.

In reaching the conclusion above, the Board has resolved the 
benefit of the doubt is resolved in the Veteran's favor. 38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.303, 3.304(f).






ORDER

A Substantive Appeal of the May 2002 denial of entitlement to 
service connection for posttraumatic stress disorder having 
not been timely filed, the appeal as to this issue is 
dismissed.

New and material evidence having been received, the claim of 
entitlement to service connection for posttraumatic stress 
disorder is reopened.

Entitlement to service connection for posttraumatic stress 
disorder is granted.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


